Citation Nr: 0622118	
Decision Date: 07/26/06    Archive Date: 08/10/06

DOCKET NO.  04-41 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to April 
1946.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office in San Diego, 
California.  Jurisdiction over the claims folder was 
subsequently transferred to the RO in Providence, Rhode 
Island.

Although the RO determined that new and material evidence had 
been submitted to reopen the appellant's claim, the Board 
must determine on its own whether new and material evidence 
has been submitted to reopen this claim.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1.  In an unappealed October 1995 decision, the Board 
determined that the appellant's claim for service connection 
for the cause of the veteran's death was not well grounded.

2.  The evidence associated with the claims file subsequent 
to the October 1995 decision includes evidence that relates 
to an unestablished fact necessary to substantiate the claim, 
is not cumulative or redundant of the evidence previously of 
record and raises a reasonable possibility of substantiating 
the claim for service connection for the cause of the 
veteran's death.

3.  The veteran died in April 1974 from a massive internal 
hemorrhage due to a gunshot wound of the chest.  

4.  At the time of the veteran's death, service connection 
was in effect for blindness in the left eye, evaluated as 30 
percent disabling.

5.  The veteran did not die in service and his service-
connected blindness played no material causal role in his 
death.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen a 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2005).

2.  Service connection for the cause of the veteran's death 
is not warranted.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks to reopen a previously denied claim of 
entitlement to service connection for the cause of the 
veteran's death.  

The Board will initially discuss certain preliminary matters, 
and will then address the pertinent law and regulations and 
their application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also requires VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further 
held that VA failed to demonstrate that, "lack of such a 
pre-AOJ-decision notice was not prejudicial to the appellant, 
see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans 
Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 
2820, 2832) (providing that "[i]n making the determinations 
under [section 7261(a)], the Court shall . . . take due 
account of the rule of prejudicial error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006)

As explained below, the Board has determined that new and 
material evidence has been submitted to reopen the claim.  
Therefore, no further development under the VCAA is required 
with respect to the claim to reopen.  With respect to the 
reopened claim, the record reflects that the originating 
agency provided the appellant with the notice required under 
the VCAA by letter mailed in February 2004, prior to its 
initial adjudication of the claim.  Although the appellant 
has not been provided notice of the type of evidence 
necessary to establish an effective date for service 
connection for the cause of the veteran's death, the Board 
finds that there is no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for the cause of the veteran's death.  
Consequently, no effective date will be assigned, so the 
failure to provide notice with respect to that element of the 
claim was no more than harmless error.

The record also reflects that the veteran's service medical 
records and all available post-service records identified by 
the appellant have been obtained.  Neither the appellant nor 
her representative has identified any outstanding evidence 
that could be obtained to substantiate the claim.  The Board 
is also unaware of any such evidence.  In sum, the Board is 
also satisfied that the originating agency has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claim.

Claim to Reopen

Legal Criteria

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2005).

The evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999), the Court held that the prior 
holdings in Justus and Evans that the credibility of the 
evidence is to be presumed was not altered by the Federal 
Circuit decision in Hodge.

Analysis

In an unappealed decision of October 1995, the Board 
determined that the appellant's claim for service connection 
for the cause of the veteran's death was not well grounded.  
The evidence then of record included competent evidence of a 
service-connected disability and competent evidence of the 
cause of the veteran's death.  The service medical records 
show that the veteran sustained an injury while on active 
duty in 1946 which resulted in severe loss of vision in his 
left eye.  The veteran was killed in a robbery in April of 
1974 while pursuing his normal occupation as a fish peddler.  
The official cause of death listed on his death certificate 
is massive internal hemorrhage due to a gunshot wound of the 
chest.  At the time of the October 1995 decision, there was 
no medical evidence of a nexus between the veteran's service-
connected disability and his death subsequent to service.  

The evidence received after the October 1995 decision 
includes a nexus opinion of C.C., M.D., dated in January 
2005.  This opinion is not cumulative or redundant of the 
evidence previously of record, as the record previously 
contained no medical nexus opinion.  It relates to an 
unestablished fact necessary to substantiate the claim, i.e., 
that the veteran's death was due to a service-connected 
disability.  Moreover, it is sufficiently supportive of the 
claim to raise a reasonable possibility of substantiating the 
claim.  Accordingly, new and material evidence has been 
received and the claim of entitlement to service connection 
for the cause of the veteran's death is reopened.

Reopened Claim

Legal Criteria

Dependency and Indemnity Compensation (DIC) benefits are 
payable to the surviving spouse of a veteran if the veteran 
died from a service-connected disability.  38 U.S.C.A. § 1310 
(West 2002); 38 C.F.R. § 3.5 (2005).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2004); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

It is undisputed that the veteran died in April 1974 from an 
internal hemorrhage due to a gunshot wound to the chest as 
noted on his death certificate.  According to the  official 
police report , the veteran was shot and killed during a 
robbery in April 1974, while pursuing his usual occupation as 
a fish peddler.  

The appellant contends that the veteran's service-connected 
left eye blindness contributed to his death.  Her essential 
argument is that because the veteran was not able to see out 
of his left eye, he could not tell that his assailant, who 
approached and restrained the veteran from behind, was armed 
with a gun.  It is the appellant's belief that had the 
veteran been aware that his assailant was armed with a gun, 
he would not have struggled with him during the robbery and 
consequently, he would not have been shot and killed.

The Board takes issue with the appellant's argument.  The 
appellant was not present at the scene of the crime nor has 
she submitted any evidence to support her allegations 
regarding what took place that day.  Without such supporting 
evidence, the appellant's contentions are nothing more than 
unsubstantiated speculation on her part.  

In support of her claim, the appellant has submitted a 
statement from C.C., M.D., a private physician from Rhode 
Island who reviewed the veteran's medical records related to 
the eye injury he sustained in service and a report of the 
robbery in which the veteran was shot and killed and a 
statement from J. J. R., Esq., an attorney who was retained 
by the appellant.  

After noting that the veteran's assailant approached him from 
behind and restrained him from behind, C.C. opined that the 
veteran "...was at an extreme disadvantage from protecting 
himself from the assailant because of his blindness and loss 
of peripheral vision and these factors contributed heavily to 
his murder."  This opinion appears to suggest that if the 
veteran had actually been able to see his assailant's gun or 
see his assailant approach him with a gun, he would have been 
able to protect himself and avoid being killed.  J. J. R., 
Esq. states that based on accounts from witnesses to the 
crime, the veteran was startled by his assailant and due to 
his left eye blindness was not able to see the gun in his 
hand.  He goes on to say that had the veteran seen the gun, 
"he would not [have] struggled or resisted or moved because 
he would have realized he was in grave danger."

Besides appearing to be contradictory in nature, the Board 
finds that these two opinions are also speculative in nature.  
Neither C.C., M.D. nor J. J. R., Esq. was present during the 
murder so neither has first-hand knowledge of what actually 
took place that day.  The record does not contain any 
eyewitness account or other evidence supporting the 
proposition that the veteran did not see the gun or that the 
veteran struggled with or resisted the gunman during the 
robbery.  In fact, one newspaper account of the incident 
indicates that a witness to the murder stated that the 
veteran, "wriggled around some," but this witness also 
indicated that there was no struggle.  Moreover, in the 
Board's opinion, it is not plausible that the veteran, who 
presumably was unarmed, could have prevented his murder had 
he had vision in both eyes instead of one.  

The Board is sympathetic to the appellant's claim; however, 
the Board may not base its decision on sympathy or 
speculation.  As the preponderance of the evidence is against 
this claim, the claim must be denied.  


ORDER

New and material evidence having been received, reopening of 
the claim for service connection for the cause of the 
veteran's death is granted.

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


